DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-2, 7, 9, 15-17, 24, 28-29, 37-41, 44-45, 47-48 and 51 are pending.
Claims 1, 2, 9, 37, 39, 41, and 44 were amended.
Claim Objections
Claims 1, 2, and 39 were previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on 2/9/2021. Accordingly, the objections to the claims have been withdrawn.
Claim Rejections - 35 USC § 112
Claim 9 and 48 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 2/9/2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9, 15, 16, 24, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Afshani (US 20170165139 A1), herein referred to as Afshani, in view of Hovarth et al. (US .
Regarding claim 1, Afshani discloses mobility apparatus having: a base (chassis 12) having casters (castor wheels 30, 31, 38, and 39); a handle assembly (handle assembly 14); a locking mechanism (locking mechanism 70) operable to place the handle assembly into a plurality of positions corresponding to an operating mode of the apparatus, and maintain the handle assembly in one of the plurality of positions (see para. [0045]; “side plates 60a, 60b, include a loading position chamfered aperture 66a, 66b, upright position aperture 65a, 65b and storage position aperture 67a, 67b. Side plates 60a, 60b also include loading lock position aperture 68a, 68b and storage lock position aperture 69a, 69b”); an actuating mechanism (pedal 72) coupled to the locking mechanism to actuate the locking mechanism; and wherein the locking mechanism comprises: a hub fixedly secured to the base (cover 73a, 73b and tubular bodies 52, 53), the hub comprising attachment means for the handle assembly (tubular bodies 52, 53 accept handle assembly 14); a hub ring (side plates, 60a, 60b) rotatably secured within the hub; a biased sliding lock pin (spring-loaded mode pin 78) coupled to the actuating mechanism (spring-loaded mode pin couples to the pedal 72 via lever mechanism 74, carriage slider 76 and slider holder 75; see para. [0046]); a lock track (chassis brackets 90a, 90b) comprising a plurality of detent positions (large pin holes 94a, 94b) engageable by the biased sliding lock pin to placethe handle assembly into the plurality of positions and maintain the handle assembly in one of the plurality of positions (see para. [0045]; device is lockable into a plurality of positions). Afshani does not explicitly disclose a gas spring mechanism coupled to the hub ring. Hovarth, however, discloses a modular chair comprising a tilt mechanism 140 wherein the tilt mechanism further comprises one or more gas springs 156 coupled between at least two linkages including the center hub 134 and extension 152 for the purpose of facilitating locking positions of the 
Regarding claim 2, Afshani (in view of Hovarth and Livengood) teaches the actuating mechanism comprises a lever coupled to a gas spring actuating cable linked to the gas spring mechanism. Examiner notes Hovarth teaches a locking mechanism which includes a fitting for a Bowden cable which can extend to a handle at a remote location where the gas spring can further comprise a locking lever positioned on the gas spring such that pivoting the locking lever engages or disengages an internal lock in the cylinder (Hovarth, see para. [0082]).
Regarding claim 7, Afshani (in view of Hovarth and Livengood) teaches the actuating mechanism is coupled to the locking mechanism via a braking cable. Examiner notes Hovarth teaches a locking mechanism can include a fitting for a Bowden cable which can extend to a handle at a remote location (Hovarth, see para. [0082]).
Regarding claim 9, Afshani (in view of Hovarth and Livengood) teaches the actuating mechanism comprises a grip handle and a lever coupled to a gas spring actuating cable linked to the gas spring mechanism (Hovarth, see para. [0082]; “cable can extend to a handle at a remote location (such as on the upper backrest cross-bar or hand bar) away from the gas spring and allow remote actuation of the locking mechanism from the remote location”).
Regarding claim 15, Afshani (in view of Hovarth and Livengood) teaches in an actuating position the lever pulls the gas spring actuating cable and unlocks the gas spring mechanism to cause rotation of the hub ring for placement of the handle assembly in multiple operating modes. Examiner notes the Hovarth teaches a handle (lever) that can be placed at a remote location such as a hand bar (grip handle) where actuation of the handle releases a locking mechanism of the gas spring via a Bowden cable (Hovarth, see para. [0082]).
Regarding claim 16, Afshani (in view of Hovarth and Livengood) teaches releasing the lever removes tension in the gas spring actuating cable and locks the gas spring mechanism to maintain the hub ring and handle assembly in one of the multiple operating modes. Examiner notes "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc.,
Regarding claim 24, Afshani (in view of Hovarth and Livengood) teaches a platform removably secured to the base (Afshani, see para. [0072]; in another embodiment, “In another embodiment, platform 22 is releasably removable from platform chassis portion 20, thereby enabling ambulatory motion by patient 250 using device 10”.
Regarding claims 28 and 29, Afshani (in view of Hovarth and Livengood) teaches (claim 28) the gas spring mechanism provides a mechanical advantage to assist an operator in lifting an individual from a seated position to a standing position, and (claim 29) the gas spring mechanism provides a controlled and dampened movement of the handle assembly to assist an operator in transferring an individual from a standing position to a seated position. Examiner notes a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). The combination of Afshani modified by Hovarth teaches the structural limitations of the claim that include a handle assembly disclosed by Afshani and a gas spring mechanism as taught by Hovarth. The limitations of the claim are therefore met where the combination teaches the structural limitations.

Claim 17 isrejected under 35 U.S.C. 103 as being unpatentable over Afshani, in view of Hovarth, Livengood, and further in view of Su et al. (US 7392554 B1), herein referred to as Su.
Regarding claim 17, Afshani (in view of Hovarth and Livengood) does not explicitly teach a retractable shin pad assembly. Su, however, discloses a powered patient lift device comprising a knee support 6 and further comprising knee pad 61 where the knee support is retractable relative to the lower section beam 11 of the apparatus and adjustable vertically and horizontally for the purpose of engaging with a person’s knee for creating a reacting force against a person’s . 

Claims 37, 38, 44, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Afshani, in view of Hovarth.
Regarding claim 37, Afshani discloses a method of transferring an individual from a seated position to a standing position, the method having the steps of: providing a mobility apparatus having: a base (chassis 12); a handle assembly (handle assembly 14) pivotally attached to the base; a locking mechanism (locking mechanism 70) operable to place the handle assembly into a plurality of positions corresponding to an operating mode of the apparatus, and maintain the handle assembly in one of the plurality of positions (see para. [0045]; “side plates 60a, 60b, include a loading position chamfered aperture 66a, 66b, upright position aperture 65a, 65b and storage position aperture 67a, 67b. Side plates 60a, 60b also include loading lock position aperture 68a, 68b and storage lock position aperture 69a, 69b”); an actuating mechanism (pedal 72) coupled to the locking mechanism to actuate the locking mechanism; wherein the locking mechanism comprises: a hub fixedly secured to the base, the hub comprising attachment means for the handle assembly (cover 73a, 73b and tubular bodies 52, 53); a hub ring (side plates, 60a, 60b) rotatably secured within the hub;  a biased sliding lock pin (spring-loaded mode pin 78) 
Regarding claim 38, Afshani (in view of Hovarth) teaches the plurality of positions correspond to one of a collapsed mode, a loading mode and a transfer mode (Afshani, see FIG. 8c, 9a, and 9c).
Regarding claim 44, Afshani discloses a method of transferring an individual from a standing position to a seated position, the method having the steps of: providing a mobility apparatus having: a base (chassis 12); a handle assembly (handle assembly 14) pivotally attached to the base; a locking mechanism (locking mechanism 70) operable to place the handle assembly into a  a biased sliding lock pin (spring-loaded mode pin 78) coupled to the actuating mechanism (spring-loaded mode pin couples to the pedal 72 via lever mechanism 74, carriage slider 76 and slider holder 75; see para. [0046]); a lock track (chassis brackets 90a, 90b ) comprising a plurality of detent positions (large pin holes 94a, 94b) engageable by the biased sliding lock pin to place the handle assembly into the plurality of positions, and maintain the handle assembly in one of the plurality of positions (see para. [0045]; device is lockable into a plurality of positions); positioning the individual in front of the apparatus to grasp the handle assembly while standing; and forcing the individual from the standing position to the seated position by applying a force on the handle assembly to lower the individual along a predetermined downward arc to the seated position (Afshani, see FIG. 11a—11c; patient is lowered onto different apparatuses). Afshani does not explicitly disclose a gas spring mechanism coupled to the hub ring to provide a controlled and dampened movement of the handle assembly to assist an operator in transferring the individual from the standing position to the seated position. Hovarth, however, discloses a modular chair comprising a tilt mechanism 140 wherein the tilt mechanism further comprises one or more gas springs 156 coupled between at 
Regarding claim 51, Afshani (in view of Hovarth) teaches the plurality of positions correspond to one of a collapsed mode, a loading mode and a transfer mode. (Afshani, see FIG. 8c, 9a, and 9c)

Claims 39, 40, 41, 45, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Afshani, in view of Hovarth, and further in view of Su.
Regarding claim 39, Afshani (in view of Hovarth) does not explicitly teach the handle assembly is pivoted at an operating angle φ towards the individual in the seated position with a fixed pivot point formed at the individual's knees. Su, however, discloses a powered patient lift device comprising a knee support 6 and further comprising knee pad 61 where the knee support is retractable relative to the lower section beam 11 of the apparatus and adjustable vertically and horizontally for the purpose of engaging with a person’s knee for creating a reacting force against a person’s legs while lifting a person (see Col. 1, lines 23-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assistive device disclosed by Afshani with adjustable knee support taught by Su in order to facilitate a fixed pivotal point and supporting a person’s legs during operation of the assistive device.
Regarding claim 40, Afshani (in view of Hovarth and Su) teaches the individual is able to reach and grasp at least one handle bar associated with the handle assembly by substantially extending the individual's arms (Afshani, see FIG. 9a).
Regarding claim 41, Afshani (n view of Hovarth and Su) teaches the individual's body straightens up about the fixed pivot point as the handle assembly is pivoted away from the individual to travel through an operating angle φ to place the individual in the standing position. Examiner notes the combination of Afshani in view of Su teaches the limitations of the claim where Su is relied upon to teach a knee support facilitating a fixed pivot point about a person’s knees as seen in FIG. 3 and 4 where Afshani teaches a handle assembly that pivots away from an individual per FIG. 9a through 9c.
Regarding claim 45, Afshani (in view of Hovarth) does not explicitly teach the individual's body folds up about a fixed pivot point as the handle assembly is towards the individual to travel through the operating angle φ to place the individual in the seated position, wherein the fixed pivot point is formed at the individual’s knees. Su, however, discloses a powered patient lift device comprising a knee support 6 and further comprising knee pad 61 where the knee support is retractable relative to the lower section beam 11 of the apparatus and adjustable vertically and horizontally for the purpose of engaging with a person’s knee for creating a reacting force against a person’s legs while lifting a person (see Col. 1, lines 23-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assistive device disclosed by Afshani with adjustable knee support taught by Su in order to facilitate a fixed pivotal point and supporting a person’s legs during operation of the assistive device.
Regarding claim 47, Afshani (in view of Hovarth and Su) teaches the individual is able to maintain the reach and grasp of at least one handle bar associated with the handle assembly from the standing position to the seated position by substantially extending the individual's arms (Afshani, see FIG. 9a).
Regarding claim 48, Afshani (in view of Hovarth and Su) teaches forcing the individual from the standing position to the seated position by applying a force on the handle assembly to lower the individual along a predetermined downward arc to the seated position (Afshani, see FIG. 11a—11c; patient is lowered onto different apparatuses).
Response to Arguments
Applicant’s arguments, filed 2/9/2021, with respect to the rejection(s) of claim(s) 1, 37, and 44 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn. However, in light of applicant’s amendments and upon further consideration, a new ground(s) of rejection is made under a new interpretation of the claims in view of Afshani. See rejection of claims 1, 37, and 44 presented above. In addition, the rejection of claims 2, 7, 9, 15-17, 24, 28, 29 which are dependent on claim 1; claims 38-41, which are dependent on claim 37; and claims 45, 47, and 51 under 35 U.S.C. §103 stand as they are not dependent on any allowable claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient mobility devices relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Afshani, Hovarth, Livengood, and Su.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        4/6/2021